Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The IDS, filed April 07, 2022, has been considered.
Claims 16-20 are withdrawn.
Claims 1-15, filed February 16, 2022, are examined on the merits.
Response to Arguments
Examiner initiated an interview with Applicant to advance prosecution of the instant application, however, no agreement has been reached to place the application in condition for allowance.
On page 7, Applicant’s assertion that the amendment to claims 1 and 13 overcomes the 35 USC 112 rejection is partly persuasive.  Rejection(s) not reiterated has been withdrawn.  Therefore, only the rejection directed to the limitation of “overlap” has been maintained as discussed below.
On pages 7-15, Applicant’s argument to overcome the 35 USC 101 is not persuasive as discussed below.  Specific to pages 8-12, Applicant argues as applied to Step 2A-Prong 1, “the directed inquiry applies to filter to claims, considered in light of the specification, based on whether their character as a whole is directed to excluded subject matter.”  Further, Applicant cites in the specification paragraphs [0007], [0026]-[0033], to assert the claimed invention is directed to “facilitating an efficient approach for maximizing storage as well as minimizing the cost of I/O operations without causing interruptions.”  Applicant’s citation of the pointed to sections of the specification is noted, however, claims 1 and 13 are not drafted in a form that clearly tie to the improvement cited in the specification.  Currently, claims 1 and 13 merely recites the steps for of “determining, by a server, a height of the tablet within a keyspace of the tablet based on a number of rowsets in a plurality of rowsets included in the tablet that have key ranges that overlap; determining, by the server, a rowset width of the each rowset in the keyspace of the tablet based on a percentage of the keyspace to which the rowset corresponds; until a minimum operational cost is reached, iteratively calculating, by the server, an operational cost associated with compaction of two or more rowsets in the keyspace based on the height of the tablet and the rowset widihs of the two or more rowsets; and selecting, by the server, the two or more rowsets for compaction based on the two or more rowsets resulting in the minimum operational cost.”  However, it is quite a leap to take claims recited at a high level of generality to limit them to the asserted “approach” or “improvement” recited in the cited portion of the specification.
On page 12, as applied to Step 2A-Prong 2, Applicant argues “the examiner must evaluate whether the claim as a whole represents a practical application to the judicial exception.”  Applicant further asserts the pending claims include additional elements (e.g., server, tablet, keyspace, rowsets, operational cost, rowset selection for compaction, etc.) that recite a specific manner (e.g., “until a minimum operational cost is reached, iteratively calculating, by the server, an operational cost associated with compaction of two or more rowsets in the keyspace based on the height of the tablet and the rowset widths of the two or more rowsets; and selecting, by the server, the two or more rowsets for compaction based on the two or more rowsets resulting in the minimum operational cost”) to implement a compaction policy that can reduce data input/output time, which in turn increases the efficiency of the distributed data base cluster.  the claim recites additional elements of “a server” and “non-transitory computer readable medium containing instructions,” where the claim recites details on high level computer processes.  Applicant’s argument is not persuasive because server, tablet, keyspace, rowsets, operational cost, rowset selection for compaction are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic component (MPEP 2106.05(f)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
On pages 13-14, Applicant argues the claims each amount to significantly more than an “mental process” under step 2B of the Mayo test.  Applicant asserts that “an improvement to the functioning of a computer itself or computer technology may qualify as significantly more.”  Applicant’s argument is not persuasive because the claims merely recite related to computers or technical field at a high level of generality, however, it is quite a leap to take claims recited at a high level of generality to limit them to the asserted “approach” or “improvement” recited in the cited portion of the specification.  The 35 U.S.C. 101 rejection has been maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “overlap” in claims 1 and 13, line 5, renders the claim indefinite because it is not clear whether “overlapping” is directed to extending over so as to cover partly the key ranges, or a comparison of the “key ranges.”  Clarification of the metes and bounds is required. The same issue is present in claims 13.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims 1 and 13 recite(s) the steps of “determining, by a server, a height of the tablet within a keyspace of the tablet based on a number of rowsets in a plurality of rowsets included in the tablet, that have key ranges that overlap; determining, by the server, a rowset width of the each rowset in the keyspace of the tablet based on a percentage of the keyspace to which the rowset correponds; until a minimum operational cost is reached, iteratively calculating, by the server, an operational cost associated with compaction of two or more rowsets In the keyspace based on the height of the tablet and the rowset widihs of the two or more rowsets; and selecting, by the server, the two or more rowsets for compaction based on the two or more rowsets resulting in the minimum operational cost.” This judicial exception is not integrated into a practical application because the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
In claims 1 and 13, the step to “determining, by a server, a height of the tablet…,” is recited at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.  The “determining, by a server, a height of the tablet…,” limitation falls under the category of a mental process in that a person could determine determining a height of the tablet by ascertaining overlap keyspace ranges.  This interpretation appears in line with the specification which describes “The height of a particular keyspace can be defined as the number of rowsets that have overlapping key ranges…” (see paragraph 0060).
In claim 1 and 13, the step to “determining, by the server, a rowset width of the each rowset…,” is recited at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.  The “determining, by the server, a rowset width of the each rowset…,” limitation falls under the category of a mental process in that a person could determine a proportional percentage of a data set.  This interpretation appears in line with the specification which describes “width of a rowset can be proportional to the percentage of a keyspace that it spans.…” (see paragraph 0059).
In claim 1 and 13, the step to “iteratively calculating, by the server, an operational cost…,” is recited at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.  The “calculating, by the server, an operational cost …,” limitation falls under the category of a mental process in that a person could determine an operational cost by simple mathematic calculations.  This interpretation appears in line with the specification which describes “The cost measure can be defined based on one or more variables within the tablet, e.g., as indicated via a hardware cost and/or a software cost associated with I/O operations. A first variable can be the widths of the selected rowsets in the tablet 500. A second variable can be the height of each keyspace in the tablet 500..…” (see paragraph 0058).
In claim 1 and 13, the step to “selecting, by the server, the two or more rowsets for compaction based on the two or more rowsets resulting in the minimum operational cost,” is recited at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.  The “selecting, by the server, the two or more rowsets…,” limitation falls under the category of a mental process in that a person could select two or more rowsets by a comparison of an operational cost from simple mathematic calculations.  This interpretation appears in line with the specification which describes “the cost of performing an I/O operation, the compaction may be used to identify and select rowsets for compaction. These rowsets may be chosen based on the given I/O budget and the cost of optimal tablet configuration...…” (see paragraph 0081).
That is, other than reciting “by a server” and “non-transitory computer readable medium containing instructions,” nothing in the claim precludes the above steps from being practically performed in the mind.
The judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements of “a server” and “non-transitory computer readable medium containing instructions,” where the claim recites details on high level computer processes.  The “server” and “non-transitory computer readable medium,” are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic component (MPEP 2106.05(f)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a “server” and “non-transitory computer readable medium” are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)).  Thus taken alone, the individual elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. 
CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152